UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ☑ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the fiscal year ended December31, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to COMMISSION FILE NUMBER: 000-49883 A. Full title of the plan and address of the plan, if different from that of issuer named below: Plumas Bank 401 (k)Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and address of its principal executive office: Plumas Bancorp 35 S. Lindan Avenue
